Title: Instructions and Orders for Brigadier General William Heath, 19 March 1776
From: Washington, George
To: Heath, William



[Cambridge, 19 March 1776]

As you are Forthwith to take upon You the Command of the Brigade, now upon their March to Norwich in Connecticutt, consisting of the 5th, 16th, 19th, 24th & 25th Regiments, you will without Delay proceed to Norwich where you will confer with the persons appointed to provide Vessells for the Transportation of The Troops to New York; Dispatch, & Secrecy are necessary in Embarquing, & Sailing with This Brigade from thence to the Place of Their Destination, in doing which, you must be intirely Governed by the information you will receive

at Norwich, & such intelligence of the motions of The Enemys Ships of War, & Armed Vessells, as you will be able to procure at Norwich, and from the Mouth of that River. as you have your Own Coast Aboard, there will be no risque in Transporting the Troops by Water, unless the Enemies Ships are in possession of the Mouth of the River, previous to your Arrival there; in that Case, you will disembarque the Troops, & March the Brigade by Land to New York.
Perceiving that Several of the Baggage Carts carried from hence Tables, and other Articles of Househould Furniture, You are Stricktly enjoin’d to ease the Carriages of all such Trumpery, & positively not to suffer the March of the Brigade to be retarded by any unecessary Luggage being put in the Baggage Carts.
By the Order of March, deliverd to The Commanding Officers of the several Divisions of the Brigade, now upon their March to Norwich, it is Forcibly recommended to them to exert their Utmost Dilligence and Authority, to prevent all Pillaging, & Marauding, and every Species of Abuse, or Ill treatment of the Inhabitants of the Country: this Order you will continue to enforce, & Command to be Stricktly Observed.
Upon your Arrival with The Brigade at New York, you will wait upon the Commanding General there, and receive, and Obey such Orders, & Instructions, as he shall think necessary to Give, but you are not upon any Account to go before your Brigade into that City, nor be at any Time Absent from them more than Ten Miles, taking particular care to acquaint the Colonels, Commanding The Divisions, where you lay of Nights that they may know where to send upon any emergency For your Orders & Directions. if when you Arrive at New York there is no General of Superior Rank, nor no Senior Officer to yourself, You will Take the Command of The Army there, & with all possible dilligence proceed in Executing Major General Lee’s plan for Fortifying that Post & the Intrench’d Camp proposed: Given at Head Quarters in Cambridge this 19th day of March 1776.
